Citation Nr: 0708966	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  04-07 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a claimed hip 
condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision, in which the RO, 
inter alia, denied the veteran service connection for post-
traumatic stress disorder (PTSD), for tinnitus, for bilateral 
hearing loss, and for back, hip, and neck conditions.  The 
veteran filed a notice of disagreement (NOD) in October 2002, 
and the RO issued a statement of the case (SOC) in February 
2004.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in March 2004.

In May 2004, an informal Decision Review Officer conference 
was held.  A report of that informal conference is associated 
with the claims file.

In May 2004, the RO granted the veteran service connection 
for PTSD, for bilateral hearing loss, and for tinnitus.

In June 2005, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

In October 2005, the Board remanded to the RO the remaining 
claims on appeal for further development.  After completing 
the requested action, in July 2006, the RO granted the 
veteran service connection for mild cervical spondylosis 
(claimed as the neck), and mild degenerative joint disease, 
lumbosacral spine (claimed as the back).  The RO continued 
denial of the veteran's claim for service connection for a 
claimed hip condition (as reflected in the July 2006 
supplemental SOC (SSOC)) and returned the matter to the Board 
for further appellate consideration.





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent medical evidence establishes that the veteran 
does not have a current hip disability.


CONCLUSION OF LAW

The criteria for service connection for a hip condition are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA compliant notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini, 18 Vet. App. at 
119.  However, VCAA notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, in a June 2002 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  An October 2005 letter requested 
that the veteran submit any evidence in his possession that 
pertained to the claim.  Further, after the veteran was 
afforded opportunities to respond to the above-referenced 
letters, the July 2006 SSOC reflects readjudication of the 
claim.  Hence, the appellant is not shown to be prejudiced by 
the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed 
and remanded, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

Regarding Dingess/Hartman, the Board notes that an August 
2006 RO letter informed the appellant how disability ratings 
and effective dates are assigned and the type of evidence 
that impacts those determinations.  The Board finds that the 
veteran was not prejudiced by receiving notice after the 
adjudication of his claim.  Because the Board's decision 
herein denies the claim for service connection, no disability 
rating or effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service VA outpatient medical 
records, a VA examination report, and a private medical 
record.  In addition, the veteran's June 2005 Board hearing 
transcript is associated with the claims file.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
and the Appeals Management Center (AMC), the appellant has 
been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matter on appeal, at this juncture.  See Mayfield v. 
Nicholson, 20 Vet. App. 527 (2006) (rejecting the argument 
that the Board lacks authority to consider harmless error and 
affirming that the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).




II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Considering the pertinent evidence of record in light of 
governing legal authority, the Board finds that service 
connection for the claimed hip condition is not warranted.  

The veteran contends that he has a hip condition that is 
related to two plane crashes in service.  The veteran's 
service medical records do show that in June 1969, the 
veteran sought treatment for back pain in the right lower 
thoracic area after an aircraft accident.  Further, a 
September 1969 record shows that the veteran was involved in 
another aircraft accident, which resulted in a shoulder strap 
injury to the chest and an injury to the left knee.  On 
neither occasion did the veteran seek treatment for hip pain, 
nor was he diagnosed with a hip condition.

Post-service VA treatment records from July 2003 to September 
2005 reflect no complaints, findings or diagnoses of a hip 
condition, and do not reference any treatment for a hip 
condition.

The veteran testified during his June 2005 Board hearing that 
he received treatment from his family doctor after service.  
In a June 2005 letter, R.M., D.C., a private chiropractor, 
stated that he treated the veteran in the early 1970s when 
the veteran complained of pain and stiffness in his lower 
back and shoulder area.  There was no mention of treatment 
for the veteran's hips.

In March 2006, the veteran underwent a VA examination.  An X-
ray of the bilateral hips revealed normal hips.  The 
pertinent diagnosis was negative clinical evaluation of the 
bilateral hips.

The Board finds that the medical evidence in this case fails 
to establish the veteran has a current hip condition, and 
neither he nor his representative has presented, identified, 
or even alluded to the existence of any medical evidence that 
would, in fact, support the claim.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Hence, where, as here, the competent medical evidence 
establishes that the claimant does not have the disability 
for which service connection is sought, there can be no valid 
claim for service connection for that disability.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, 
the claim for service connection for a claimed hip condition 
must be denied because the first essential criterion for a 
grant of service connection-evidence of a current hip 
disability upon which to predicate a grant of service 
connection-has not been met.

In addition to the medical evidence, the Board has considered 
the veteran's assertions, to include those advanced during 
the July 2005 Board hearing.  While the Board does not doubt 
the sincerity of the veteran's belief that he has a hip 
condition that is related to service, this claim turns on 
medical matters of disability (and, if established, 
etiology).  As a layperson without the appropriate medical 
training and expertise, the veteran simply is not competent 
to provide a probative opinion on such a matter.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  For that reason, the veteran's unsupported 
assertions, without more, simply do not constitute persuasive 
evidence in support of the claim.

For all the foregoing reasons, service connection for a 
claimed hip condition must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not for 
application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for a claimed hip condition is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


